Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 7, 2018

                                    No. 04-17-00821-CV

            IN THE INTEREST OF N.E.B., A.T.G, AND N.V.G., CHILDREN,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00200
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
         After we granted Appellant Mom’s two previous extensions, her brief was due on
February 26, 2018. On the extended due date, Appellant requested a seven-day extension of time
to file the brief until March 6, 2018. Appellant filed her brief on March 3, 2018.
       Appellant’s motion is GRANTED; Appellant Mom’s brief is deemed timely filed. See
TEX. R. APP. P. 38.6(d).


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court